DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson (9,993,305).  Andersson discloses, at least in figures 1, 2, 6, and 10a-10c and col. 25, line 33 to col. 27, line 9;  a method, comprising: detecting a medical imaging device (e.g., 2, as shown in fig. 1 and 10a-10c) within bounds of a surgical operating room (according to col. 25, lines 41-42); connecting the medical imaging device to a surgical hub (e.g., 4) including an imaging module (e.g., 10); transmitting a livestream of a surgical site in the surgical operating room from the medical imaging device to the imaging module (According to col. 9, lines 43-59 and col. 11, lines 15-28;  a surgical site may be scanned, and the position and orientation of a “patient structure” may by updated “dynamically.”); capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; deriving information relevant to the surgical site from data extracted from the at least one image frame; transmitting the information from the surgical hub to the medical imaging device; and overlaying the  by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from the data extracted from the at least one image frame (According to col. 12, lines 19-37; the position and orientation of the modular surgical device may be tracked.).  
Andersson also discloses a method, comprising: detecting a modular surgical device (e.g., 3a, 3b, or 3c) within bounds of a surgical operating room; connecting the modular surgical device to a surgical hub (e.g., 4); transmitting a livestream of a surgical site in the surgical operating room to an imaging module (e.g., 10) of the surgical hub; capturing, by the imaging module, at least one image frame (e.g., 8) from the livestream; and assessing a surgical activity performed by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from data extracted from the at least one image frame (E.g., the position and orientation of the modular surgical device are data extracted from image frame 8 via communication hub 4, according to col. 11, lines 9-20 and col. 18, lines 39-44); and wherein the method further comprises inferring progression of the surgical activity from the data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Mentese et al. (10,095,942).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1, 2, 6, and 10a-10c and col. 25, line 33 to col. 27, line 9; a method, comprising: detecting a modular surgical device (e.g., 3a) within bounds of a surgical operating room; connecting the modular surgical device to a surgical hub (e.g., 4); transmitting surgical data (e.g., volumetic scan data, according to col. 9, lines 45-67) associated with a surgical procedure being performed in the surgical operating room from the modular surgical device to the surgical hub; wherein the modular surgical device is a first modular surgical device (e.g., 3a), and wherein the method further comprises detecting a second modular surgical device (e.g., 3b) within the bounds of the surgical operating room, wherein the method further comprises connecting the second modular surgical device to the surgical hub, wherein the method further comprises controlling the first modular surgical device with the second modular surgical device; and wherein the method further comprises inferring progression of the surgical procedure from the surgical data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.).
.
Response to Arguments
Applicant's arguments filed on February 22, 20121 have been fully considered but they are not persuasive. With respect to arguments based on “Andersson ‘305” (Andersson), Applicant first submits that the examiner has not pointed to where the registration unit 2 is detected within bounds of a surgical operating room and the registration unit 2 is connected to the communication module 4.  The examiner respectfully disagrees. The term “detecting” is given its broadest reasonable interpretation, wherein Andersson discloses this method step in two senses:  Firstly, Andersson’s illustrations of the system for computer-assisted surgery in figures 1 and 10a-10c show the existence or presence (i.e., detection) of a medical imaging device within a surgical operating room.  Secondly, Andersson explicitly states, in col. 25, lines 33-46, that the surgical navigation system, including the connected and electronically-detected medical imaging device, is “provided within the surgical theatre or operating room.”   Andersson further discloses in col. 19, lines 12-16, that the position and orientation of the navigation unit “within the operating room” may be registered.
Regarding the connection of registration unit 2 to communication module 4, Andersson discloses, in col. 9, lines 41-43, that the registration unit and the communication module are integrated into the system, while figure 1 schematically shows the connection.  With this connection, Andersson further discloses, in col. 11, lines 2-5 and 19-20, that information from surgical hub (communication hub 4) is transmitted to the medical imaging device (registration unit 2), wherein “data” is communicated “to and from” these units of the system.
Applicant further argues that the examiner has not explained how a tracking activity from a tracking unit can be assessed from data extracted from the at least one image frame. The examiner again respectfully disagrees.  As pointed out in the rejection above, Andersson discloses element 8, in figure 1, as an image frame.  Andersson further discloses, in col. 11, lines 15-18; that data from the image frame (e.g., position and orientation of a surgical object), may be updated “dynamically,” and that the “current position and orientation” (according to col. 11, lines 40-54) of the object may be tracked relative to the structure displayed by image frame 8.  In other words, the image 
With respect to arguments regarding the rejection based on Andersson and “Mentese ‘942” (Mentese), and as set forth above, Andersson discloses, as claimed in claim 1, a method comprising: detecting a modular surgical device within bounds of a surgical operating room; and connecting the modular surgical device to a surgical hub.  And in the rejection under 35 U.S.C. §103, Mentese was applied for the teaching of connecting the surgical hub to a cloud-based system.  Mentese was not applied for teaching the methods of claims 6 and 12.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771